                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   TATYANA EVGENIEVNA DREVALEVA,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                        No. C 18-03748 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   U.S. DEPARTMENT OF VETERANS                                      ORDER DENYING
                                                                         14   AFFAIRS, et al.,                                                 REQUEST TO FILE
                                                                                                                                               SUPPLEMENTAL
                                                                         15                  Defendants.                                       BRIEFING
                                                                                                                           /
                                                                         16
                                                                         17          In this pro se employment discrimination action, defendants filed a motion to dismiss

                                                                         18   pursuant to FRCP 12(b)(1) and 12(b)(6). Plaintiff filed her opposition and defendants

                                                                         19   responded (Dkt. Nos. 40, 41). Plaintiff now requests leave to file supplemental briefing

                                                                         20   pursuant to Local Rule 7-3(d).

                                                                         21          Local Rule 7-3(d) states, “[o]nce a reply is filed, no additional memoranda, papers,

                                                                         22   or letters may be filed with the court without prior approval” unless new evidence has been

                                                                         23   submitted in the reply or relevant judicial opinions were published after the reply or opposition

                                                                         24   was filed. Neither exception applies here.

                                                                         25          Plaintiff alleges that defendants raised new issues in their reply that were not present

                                                                         26   in their motion to dismiss. Plaintiff, however, fails to identify these new issues and does not

                                                                         27   explain what information she found to be “misleading” in defendants’ reply (Dkt. No. 42 at 1).

                                                                         28   Plaintiff has already had the opportunity to present arguments and cite to case law in her
                                                                          1   opposition and various other requests and motions she has submitted. The Court finds no basis
                                                                          2   for permitting additional briefing, thus, plaintiff's request for leave to file a supplemental brief is
                                                                          3   hereby DENIED.
                                                                          4
                                                                          5           IT IS SO ORDERED.
                                                                          6
                                                                          7   Dated: November 2, 2018.
                                                                                                                                       WILLIAM ALSUP
                                                                          8                                                            UNITED STATES DISTRICT JUDGE
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                2
